DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 22 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37, 39, and 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/13/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Kinberg on 02/22/2021.

The application has been amended as follows: 

Claim 22, Line 8: DELETE “flat the flat”, INSERT –the flat—
Claim 22, Line 9: DELETE “the coil”, INSERT –the flat coil—
Claim 22, Line 10: DELETE “the coil”, INSERT –the flat coil—
Claim 22, Line 11: DELETE “the coil”, INSERT –the flat coil—
Claim 24, Line 2: DELETE “the coil”, INSERT –the flat coil—
Claim 24, Line 3: DELETE “the coil”, INSERT –the flat coil—
Claim 25, Line 2: DELETE “the coil”, INSERT –the flat coil—
Claim 26, Line 1: DELETE “the coil”, INSERT –the flat coil—
Claim 26, Line 2: DELETE “the at least one flat coil”, INSERT –at least one of the one or more flat coils—
Claim 27, Line 2: DELETE “the coil”, INSERT –the flat coil—
Claim 27, Line 4: DELETE “the coil”, INSERT –the flat coil—
Claim 28, Line 4: DELETE “coil”, INSERT –flat coil—
Claim 32, Line 4: DELETE “the coil”, INSERT –the flat coil—
Claim 32, Line 6: DELETE “the coil”, INSERT –the flat coil—
Claim 35, Line 3: DELETE “the coil”, INSERT –the flat coil—
Claim 37, Line 2: DELETE “1”, INSERT –22—
Claim 37, Line 3: DELETE “the coil”, INSERT –the flat coil—
Claim 37, Line 4: DELETE “the coil”, INSERT –the flat coil—
Claim 37, Line 7: DELETE “coil”, INSERT –flat coil—
Claim 37, Lines 7-9: DELETE “making the measurement by detecting a change in the impedance of the coil arrangement on the basis of which qualitative or quantitative properties of the sample are determined.”, INSERT –detecting a change in impedance of the flat coil arrangement.—
Claim 39, Line 2: DELETE “the coil”, INSERT –the flat coil—
Claim 39, Line 3: DELETE “the coil”, INSERT –the flat coil—
Claim 40, Line 2: DELETE “the coil”, INSERT –the flat coil—
Claim 40, Line 3: DELETE “the coil”, INSERT –the flat coil—
Claim 42, Line 3: DELETE “the measuring”, INSERT –the at least one measuring—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art of record fails to teach or suggest a measuring arrangement, comprising: a flat coil arrangement for creating a magnetic field to measure a sample in a measurement base arranged to be moved in a measurement direction across the flat coil arrangement, the flat coil arrangement consisting of one or more flat coils defining a plane, wherein the flat coil arrangement has a flat coil geometry to create, in the measurement direction, a magnetic field changing spatially in a direction perpendicular to the plane defined by the flat coil arrangement and having a known distance dependence from the plane of the flat coil arrangement, wherein the flat coil geometry of the flat coil arrangement is asymmetric relative to a line in a center of the flat coil arrangement perpendicular to the measurement direction in the plane defined by the flat coil arrangement; means for moving the measurement base in the measurement direction through the spatially changing magnetic field in order to change the magnetic field affecting the sample during a measurement of the sample; and electronics connected to the flat coil arrangement 1) for causing the flat coil arrangement to generate the magnetic field and 2) for measuring changes in the electrical properties of the flat coil arrangement caused by moving the measurement base with the sample in the magnetic field generated by the flat coil arrangement, wherein the measured changes in the electrical properties of the flat coil arrangement relate to at least one of qualitative and quantitative properties of the sample.
Claims 24-37 and 39-42 depend from claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/Primary Examiner, Art Unit 1797